DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claims 1-5 and 8 have been presented for examination based on the amendment filed on 1/19/21.
Claims 1-5 and 8 are newly rejected under 35 U.S.C. 112, first  paragraph.
Claims 1-5 and 8 are newly rejected under 35 U.S.C. 112, second paragraph, as being indefinite.
Claim Interpretation is provided with Alternative Interpretation A and Interpretation B.
(Interpretation A) Claims 1-2, and 5, 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20110060576 by Sharma et al, in view of US PGPUB No. 20110288834 by Yamazaki et al.
(Interpretation A) Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20110060576 by Sharma et al, in view of US PGPUB  No. 20110288834  by Yamazaki et al, further in view of US PGPUB No. 20080319308 by Tang.
(Interpretation B): Claim 1-2, and 5, 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma, in view of Yamazaki, and further in view of T. Hisada et al., "Mathematical Considerations for Fluid-structure Interaction Simulation of Heart Valves”.
(Interpretation B) Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma et al, in view of Yamazaki et al, in view of Hisada et al, further in view of US PGPUB No. 20080319308 by Tang.
This action is made Non-Final.
Response to Arguments
Rejection under 35 USC 112(a) is withdrawn in view of argument, as stated above.
Rejection under 35 USC 112(b) made previously are withdrawn, however new grounds of rejection based on amendment are presented.
Response to Rejection under 35 USC 103:

    PNG
    media_image1.png
    282
    593
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    349
    574
    media_image2.png
    Greyscale
 (Argument 1) Applicant has argued in Remarks Pg.:



(Response 1) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., See [1] annotated above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here the only distinction between first 
As per [2], Even if this distinction is claimed, simply stating it is not taught is not sufficient without arguing/evidence what is not taught. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant has not mapped in the subsequent remarks paragraph which mapping is deficient and why. Updated mapping for the amended limitation is shown in the rejection using the valve being modeled with the chambers (interplay of the first and second interfaces Yamazaki: [0174]) and mathematically the use of lagrangian multiplier as the capturing mechanism/tool (Yamazaki: [0058], [0064]-[0068] & [0074] (see in view specification [0006] “…The fluid-structure interaction analysis method using the Lagrange multiplier method belongs to a technique generally called an interface capturing method….”). No new arguments are presented for the dependent claims. For at least the above reasons the arguments are not found to be persuasive. Applicants are encouraged to request an interview before responding to this action.
---- This page is left blank after this line ----


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-8 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically the claim 1 discloses:
“…representing, among domains in the geometric model, a structure domain in which tissues of the biological organ exist by using a structure mesh model defined on a Lagrangian coordinate system based on a Lagrange description, the structure domain including a first domain in which the remaining part of the biological organ  exists and a second domain in which the at least one valve exists, 
representing the fluid domain by using an ALE (Arbitrary Lagrangian Eulerian) fluid mesh model based on an ALE description method, a first interface being located between the first domain and the fluid domain, a second interface being located between the second domain and the fluid domain, and 
performing a fluid-structure interaction simulation that obtains ever-changing equilibrium conditions by deforming the structure mesh model in accordance with a motion of the biological organ along with a progress of the simulation, tracking the first interface by the ALE fluid mesh model by deforming an ALE coordinate system defining the shape of the   ALE fluid mesh model in such a manner that no gap is formed on the first interface and no overlap is formed with the structure domain, capturing a position of the second interface on the ALE coordinate system that deforms to track the first interface by defining the shape of  the ALE fluid mesh model, and simultaneously solving both motions of the biological organ and the fluid therein, including the interaction of the biological organ and the fluid.”

1 as teaching of second interface and its interaction. 
According to MPEP 608.01(p) “Completeness of the Specification” and 37 CFR 1.57(d): 
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);


For at least the above reasons the specification is deficient in disclosing the details of the second interface, how it differs from the first interface and how it integrates with the first interface as claimed. Applicant are respectfully requested to map each limitation or amend the claim to overcome this rejection. 
---- This page is left blank after this line ----
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
(New) Based on the claim amendments to the claim 1 (and similarly claims 7 & 8) present limitation:
“…the biological organ being divided into at least one valve and a remaining part of the biological organ other than the at least one valve, the at least one valve being included in the heart, the aortic, or the pulmonary artery, the one or more valves protruding into a fluid domain [1] in which fluid inside the biological organ exists;…
representing, among domains in the geometric model, a structure domain in which tissues of the biological organ exist by using a structure mesh model defined on a Lagrangian coordinate system based on a Lagrange description, the structure domain including a first domain in which the remaining part of the biological organ exists [2] and a second domain in which the at least one valve exists [3] , 
representing the fluid domain by using an ALE (Arbitrary Lagrangian Eulerian) fluid mesh model based on an ALE description method, a first interface being located between the first domain and the fluid domain [4], a second interface being located between the second domain and the fluid domain [5], …”

The rejection above is being made for lack of antecedent basis for the the first domain and the fluid domain as in [4] above. Here as noted in [1] the fluid domain is defined only for the valve and not the biological organ other than the at least one valve. This is clarified in the [2] and [3] that first and second domain encompass. Therefore [5] (referring to “the fluid domain” in context of the valve or second domain) in view of [1] (where “a fluid domain”) is ok. However [4] (referring to “the fluid domain” in context of the biological organ other than the at least one valve or first domain as in [2]) does not have support for “the fluid domain”. To correct this a fluid domain 
Claim Interpretation

The claim 1 discloses:
“…representing, among domains in the geometric model, a structure domain in which tissues of the biological organ exist by using a structure mesh model defined on a Lagrangian coordinate system based on a Lagrange description, the structure domain including a first domain in which the remaining part of the biological organ  exists and a second domain in which the at least one valve exists, 
representing the fluid domain by using an ALE (Arbitrary Lagrangian Eulerian) fluid mesh model based on an ALE description method, a first interface being located between the first domain and the fluid domain, a second interface being located between the second domain and the fluid domain, and 
performing a fluid-structure interaction simulation that obtains ever-changing equilibrium conditions by deforming the structure mesh model in accordance with a motion of the biological organ along with a progress of the simulation, tracking the first interface by the ALE fluid mesh model by deforming an ALE coordinate system defining the shape of the   ALE fluid mesh model in such a manner that no gap is formed on the first interface and no overlap is formed with the structure domain, capturing a position of the second interface on the ALE coordinate system that deforms to track the first interface by defining the shape of  the ALE fluid mesh model, and simultaneously solving both motions of the biological organ and the fluid therein, including the interaction of the biological organ and the fluid.”

Its unclear whether the “first domain” (& first interface) and “second domain” (& first interface)  are modeled any differently from the specification [0049]-[0050] and [0258]-[0259], other than simply distinguishing them. There can be two interpretation:
Interpretation (A) The “first domain” (& first interface) and “second domain” (& first interface) are modeled the same way, but identified separately. The non-distinction is disclosed in [0049]-[0050]. 
Interpretation (B) The “first domain” (& first interface) and “second domain” (& first interface) are modeled differently and identified separately. The difference is identified in improperly incorporated NPL in specification [0051]. 
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
(Rejection Under Interpretation (A)) Claim 1-2, and 5, 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20110060576 by Sharma et al, in view of US PGPUB No. 20110288834 by Yamazaki et al.
In Alternate Rejection Under Interpretation (B): Claim 1-2, and 5, 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma, in view of Yamazaki, and further in view of T. Hisada et al., "Mathematical Considerations for Fluid-structure Interaction Simulation of Heart Valves"2).
Regarding Claims 1, 7 and 8 
(Same Art, Mapping updated in view of amended limitations)
Sharma teaches a biological simulation apparatus (Sharma: Fig.12, [0072]) , biological simulation apparatus control method (Sharma: Fig.1 illustrates a method for multi-component heart and aorta modeling and cardiac disease decision support according to an embodiment of the present invention; described starting [0028] and specifically in step 110-114 described in [0058]-[0066] teaching the method using Fluid Structure Interaction (FSI) simulations) & non-transitory computer-readable storage medium storing a computer program that causes a biological simulation apparatus to perform a procedure comprising (Sharma: Fig.12, [0072]): a memory (Sharma: Fig.12 element 1210; [0072]) configured to hold a geometric model that represents a structure of a biological organ (Sharma: [0030]-[0034]) including a heart (Sharma: [0059] organ is heart, Fig.10 & [0063] showing that FSI is performed for the valve in the heart), a part of an aortic “[0028] FIG. 1 illustrates a method for multi-component heart and aorta modeling and cardiac disease decision support according to an embodiment of the present invention….”, [0063]), and a part of a pulmonary artery and one or more valves (Sharma:  “[0030] Returning to FIG. 1, at step 104, a multi-component patient-specific 4D geometric model is estimated from the received 4D image data. In particular, a 4D geometric model is generated from the received image data for each of multiple cardiac components, such as the aorta, aortic valve, mitral valve, tricuspid valve, pulmonary valve,…” – pulmonary valve as part of the pulmonary artery), the biological organ being divided into at least one and a remaining part of the biological organ other than the at least one valve, the at least one valve being (Sharma: Fig.5 illustrates exemplary models of the heart chambers and the aortic valve [0012] [0030]) included in the heart, the aortic, or the pulmonary artery (Sharma: [0030] at least as one of aortic valve, mitral valve, tricuspid valve, pulmonary valve) the biological organ being divided into a first site and a second site other than the first site, the second site being a valve which is included in the heart, the aortic, or the pulmonary artery “[0030] Returning to FIG. 1, at step 104, a multi-component patient-specific 4D geometric model is estimated from the received 4D image data. In particular, a 4D geometric model is generated from the received image data for each of multiple cardiac components, such as the aorta, aortic valve, mitral valve, tricuspid valve, pulmonary valve,…” – emphasis on each valve (domain) is models as part of the model, where each site is different than the other site), the one or more valves protruding into a fluid domain in which fluid inside the biological organ exists (Sharma: [0017] FIG. 10 illustrates exemplary results of a CFD based Fluid Structure Interaction (FSI) simulation for an aortic valve; Also see [0043] “….Returning to FIG. 1, at step 106, a patient-specific 4D computational model based on personalized geometry, material properties, fluid boundary conditions, and flow velocity measurements (e.g., velocity encoded contrast MR and echo Doppler) in the 4D geometric model is generated. For example, measurements of a chamber's volume and a valve's opening area computed over a full cardiac cycle enable for the characterization of the hemodynamics….”; [0060] “…FSI methods can be tailored to the particular heart parts, as some parts perform an active role (e.g., ventricle) or a mixed passive/active role (e.g., valves, arteries)….”; [0063] “…Heart Valves: Immersed Boundary Method treating structures as parts as fluid with forces added to modify the Navier-Stokes equations and no-slip boundary condition. FIG. 10 illustrates exemplary results of a CFD based FSI simulation for an aortic valve.”) ; and a processor configured to perform a procedure (Sharma: Fig.12 element 1204 [0072], Fig.1 – general procedure flow) including: representing, among domains in the geometric model, a structure domain in which tissues of the biological organ exist by using a structure mesh model defined on a Lagrangian coordinate system based on a Lagrange description (Sharma: [0061], [0033]-[0034], Fig.4-5, [0040]) the structure domain including a first domain in which the remaining part of the biological organ (Sharma: [0061] discussing Aorota (or other blood vessels) & [0062] discussing heart chambers)  exists and a second domain in which the atleast valve exists (Sharma: [0063] cited above; further at least in “[0030] Returning to FIG. 1, at step 104, a multi-component patient-specific 4D geometric model is estimated from the received 4D image data. In particular, a 4D geometric model is generated from the received image data for each of multiple cardiac components, such as the aorta, aortic valve, mitral valve, tricuspid valve, pulmonary valve,…” – emphasis on each valve (domain) is models as part of the model, where each site is different than the other site; Further see [0033]:
[0033] At step 402, an individual model is generated from the received image data for each of a plurality of heart components. According to an embodiment of the present invention, models are generated for the heart chambers: left ventricle (LV) (endocardium and epicardium), right ventricle (RV), left atrium (LA) and right atrium (RA); valves: mitral valve and aortic valve; and main vessels: aorta and pulmonary trunk. All of these portions of the heart are referred to herein collectively as the " heart components". For each heart component, a physiological model of the heart component is estimated in each frame of the 4D image data using a discriminative database-guide estimation/detection technique.

), representing the  fluid domain using an ALE (Arbitrary Lagrangian Eulerian) fluid mesh model based on an ALE description method (Sharma: [0061]), and performing a fluid-structure interaction simulation that obtains ever-changing equilibrium conditions by deforming the structure mesh model in accordance with a motion of the biological organ along with a progress of the simulation (Sharma: [0052][0046][0061]). 
Sharma in general teaches tracking the first interface by the ALE fluid mesh model by deforming the ALE fluid mesh model in such a manner that no gap is formed on the first interface and no overlap is formed with the structural domain, capturing a position of the second interface by using the ALE fluid mesh model which tracks the first interface by deforming as a reference, and simultaneously solving both motions of the biological organ and the fluid therein, including the interaction of the biological organ and the fluid as (Sharma: [0061] “Aorta (or other blood vessels): FSI models that include both fluid and structure equations fully coupled together through a set of boundary conditions, such as equal displacement, equal traction, and no-slip condition. An Arbitrary Lagrangian Eulerian (ALE) formulation can be used for the coupled problem. This allows advanced bio-mechanical measurements including but not limited to wall shear stress, elasticity or stiffness, Von-Mises stress, flow pathlines, streamlines, and vorticity throughout the length of the aorta. FIG. 9 illustrates an exemplary wall shear stress distribution in the aorta, resulting from a patient-specific simulation.”). Sharma does not specifically teach that no gap is formed on the first interface and no overlap is formed with the structural domain limitation.
Sharma also teaches simultaneously solving both motions of the biological organ and the fluid therein, including the interaction of the biological organ and the fluid (Sharma: [0061],[0052], Fig.1).

    PNG
    media_image3.png
    431
    529
    media_image3.png
    Greyscale
	Yamazaki teaches representing a fluid domain by using an ALE (Arbitrary Lagrangian Eulerian) fluid mesh model based on an ALE description method a first interface being located between the first domain and the fluid domain (Yamazaki: Fig. 12A-B – Interface as IMEs (Interaction Mediating Elements), [0096]).
Yamazaki also teaches second interface being located between the second domain and the fluid domain as the second interface also in context with the first interface (Yamazaki: Same as 12A-B, [0096] showing IME, second interface/second domain and fluid domain is replication of parts (In re Harza); and second interface as [0174])
[0174] In any case, the total stress affecting the motion of the structure may be caused by the discontinuity in the velocity gradient or the pressure at the top surface and the bottom surface of the structure. The discontinuity in such physical quantities may easily be understood by considering a situation in which the fluid within two cylinders changes discontinuously on both sides of a valve that partitions the two cylinders. The discontinuity in the velocity is evident because no vacuum will be generated in a neighborhood of the valve. In addition, completely different fluid motions may be generated in the two cylinders partitioned by the valve, and thus, it may be understood that completely different stresses may be generated on both sides of the cylinder wall, and completely different pressures and velocity gradients may be generated on both sides of the valve, to cause the discontinuity in the physical quantities.

In Alternative Under Interpretation (B) teachings of Hisada are added:
Even if Yamazaki is considered to not teach second interface being located between the second domain and the fluid domain (i.e. In re Harza does not apply --- assuming the interaction differ between first interface differs from interactions between second interface ---- although the difference is not claimed).
Hisada teaches second interface being located between the second domain and the fluid domain (by applicant’s own admission in specification [0260]; See Hasada Pg.46 Fig.4, Pg.48 Fig.7 (a)-(c); Abstract). 
Interpretation (A) Rejection Continues:
Yamazaki also teaches tracking the first interface by the ALE fluid mesh model by deforming an ALE coordinate system defining the shape  (Yamazaki : [0071] 
“[0071]… Similarly, the strong equation solely for the structure can be represented by the following formula (25) by using the Lagrangian coordinate X, representing the displacement by d, the Green-Lagrange strain by E, and the second Piola-Kirchhoff stress by S,…”
) the ALE fluid mesh model in such a manner that no gap is formed on the first interface and no overlap is formed with the structural domain (Yamazaki: [0141][0186] – showing no gap between the first interface (IME), fluid  and structural boundary:
[0141] The size .kappa. of the IME that moves by following the displacement of the structure in motion may be selected such that the IMEs overlap without a gap therebetween on the interaction boundary .SIGMA. of the fluid and the structure. For example, in a case in which the interaction boundary .SIGMA. is segmented into the finite elements using triangular elements and one IME is arranged at the center of each triangular element, a hemisphere having a radius .kappa.=.alpha.L or a right circular cylinder having a radius and a height .kappa. with respect to a maximum value L of the finite element forming the interaction boundary .SIGMA. and a real number .alpha. having a value of approximately 1, may be arranged on the top surface and the bottom surface of the interaction boundary .SIGMA. of the fluid and the structure.
[0186] In addition, as described above, the support size .kappa. of the correcting function may be selected such that the IMEs overlap without a gap therebetween on the interaction boundary .SIGMA. of the fluid and the structure….

Also see in Yamazaki determination of fluid-structure overlap and further simulation --- [0092],[0103] & [0117]:
[0092] On the other hand, in the case illustrated in FIG. 11B, the structure exists independently of the triangular element forming the fluid part. In this case, a set of the nodes having the interaction between the fluid and the structure changes for each time step (or discrete time) depending on the displacement of the structure, because of the independence of the degrees of freedom of each of the finite elements (that is, because of the non-dependence on the mesh consistency). For this reason, a search may be made with respect to a part where the fluid and the structure overlap, in order to determine the set of the nodes having the interaction between the fluid and the structure. In other words, the elements may be defined as the set of nodes having such an interaction. Accordingly, in the case in which the embodiment is applied, the simulation may be performed in the mesh mismatch state in which the meshes of the fluid and the structure do not match. 
[0103]…Accordingly, with respect to each IME defined for each of the two-dimensional elements forming the interaction boundary .SIGMA., the search part 611 executes procedures (or processes) of (s1) obtaining the integral point coordinate within the IME moving together with the interaction boundary, (s2) searching the fluid element including the integral points, and (s3) counting the fluid nodes (or the degrees of freedom) that are members of the searched fluid element as the interaction nodes without overlap, based on the graph information of the meshes. Alternatively, the search part 611 executes procedures (or processes) of (s1') obtaining the coordinate of the center of volume of the IME moving together with the interaction boundary, (s2') searching the fluid element surrounding the center of volume from the center of volume, and (s3') counting the fluid nodes (or the degrees of freedom) that are members of the searched fluid element as the interaction nodes without overlap, if the IME includes the Gaussian quadrature points of the fluid element.

), capturing a position of the second interface on the ALE coordinate system that deforms to track the first interface by defining the shape of the ALE fluid mesh model, and simultaneously solving both motions of the biological organ and the fluid therein, including the interaction of the biological organ and the fluid (Yamazaki: [0174] showing valve (part of second interface) interacting on both sides with chambers (part of first interface). Annotated [0174] is above. Further capturing a position of second interface is taught as Langrangian multiplier taught in Yamazaki [0058], [0064]-[0068] & [0074] (see in view specification [0006] “…The fluid-structure interaction analysis method using the Lagrange multiplier method belongs to a technique generally called an interface capturing method….”); 
Also see   [0140][0141][0186] & [0192], Fig.13, 12B, Also see [0192], Fig.13, 12B, 2 with associated details describing ALE/FSI) as detailing how the interaction mediating elements (IME) move with a displacement of the structure, on a boundary of the structure, defining, within the IME, correcting functions of a pressure and a velocity of the fluid that interact with the pressure and the velocity of the fluid and the displacement of the structure, and executing a simulation based on the correcting functions, in a state in which the meshes of the fluid are mismatched to the meshes of the structure (from Yamazaki: Abstract).
	Addressing the additional new limitation (underlined) where capturing a position of the second interface on the ALE coordinate system that deforms to track the first interface by defining the shape of the ALE fluid mesh model which tracks the first interface by deforming as a reference, is read as one (interface in a) model is coupled with second (interface in a) model, which is taught [0031] …Image (c) shows a patient specific model of coupled aortic (302) and mitral (304) valves generated from TEE data….” 
[0060] Once the patient-specific material property map is established, a coupled FSI simulation of the left ventricle, aortic valve, and the aorta can be performed with patient-specific velocity boundary conditions and time-resolved geometry (from 3D-time resolved PC MRI, Ct, and Rotational X-ray imaging). FSI methods can be tailored to the particular heart parts, as some parts perform an active role (e.g., ventricle) or a mixed passive/active role (e.g., valves, arteries). Exemplary FSI methods for various heart parts are described below. 
[0061] Aorta (or other blood vessels): FSI models that include both fluid and structure equations fully coupled together through a set of boundary conditions, such as equal displacement, equal traction, and no-slip condition. An Arbitrary Lagrangian Eulerian (ALE) formulation can be used for the coupled problem. This allows advanced bio-mechanical measurements including but not limited to wall shear stress, elasticity or stiffness, Von-Mises stress, flow pathlines, streamlines, and vorticity throughout the length of the aorta. FIG. 9 illustrates an exemplary wall shear stress distribution in the aorta, resulting from a patient-specific simulation. 


Also it should be noted, for the first limitation in claim, first site/interface/domain is mapped to simulation in aorta and second site/interface/domain is mapped to aortic valve, as an example in [0060] at least. Other combination with other parts is also possible as Sharma also teaches pulmonary valve/trunk (see Sharma [0030][0033])).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yamazaki to Sharma. The motivation to combine would have been that Sharma is silent on the details of the application of boundary conditions used in the (fluid-structure interaction) FSI model (Sharma: [0061]) which Yamazaki cures by addressing various conventional meshing problems due to fluid and mesh model interactions (e.g. that it may be difficult to perform an accurate simulation without being dependent on the mesh consistency between the fluid and the structure) (Yamazaki: [0009]-[0013]) thereby solving the conventional fluid structure interaction simulation problem. This would additionally be an issue especially when different components of the structure model are assembled as in Sharma.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hisada to Yamazaki because Yamazaki is aware of Hasada’s work (Yamazaki: [0010]-[0012]) and Hisada is also a co-inventor in the Yamazaki in the same field of endeavour.
Regarding Claim 2
Sharma teaches wherein the memory holds a plurality of postoperative geometric models which represent structures of the biological organ that are obtained by performing a plurality of virtual operations using different operative procedures, respectively, on the biological organ (Sharma: [0059][0066]), and wherein the procedure includes performing a fluid-structure interaction simulation on each of the plurality of postoperative geometric models and displaying simulation results of the plurality of virtual operations (Sharma: [0059]).
Regarding Claim 5
Yamazaki teaches wherein the procedure includes deforming the ALE fluid mesh model by using an ALE method and capturing the position of the second interface using the ALE fluid mesh model as a reference by using a Lagrange multiplier method (Yamazaki: [0012]-[0013], [0058], [0081][0096]).
---- This page is left blank after this line ----




(Interpretation A) Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20110060576 by Sharma et al, in view of US PGPUB  No. 20110288834  by Yamazaki et al, further in view of US PGPUB No. 20080319308 by Tang.
(Interpretation B) Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharma et al, in view of Yamazaki et al, in view of Hisada et al, further in view of US PGPUB No. 20080319308 by Tang. (Inhereting limitation, rejection and motivation from parent claim --- not repeated again).
Regarding Claim 3
Teachings of Sharma and Yamazaki are shown in the parent claim 2. 
Sharma and Yamazaki appear to be silent on details of this claim. 
Tang teaches The biological simulation apparatus according to claim 2, wherein the procedure further includes displaying possible techniques usable in a virtual operation (Tang: Fig.1 [0053], also see 21(a)-(c) as showing different techniques and models), generating a postoperative geometric model by deforming the geometric model in accordance with a selected technique (Tang: [0053] step b), and storing the generated postoperative geometric model in the memory (Tang: [0053] the predictive model is updated implies it is saved See Fig.32, [0119]).
Motivation to combine Sharma and Yamazaki is presented in parent claim 2 (&1).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Tang to Sharma. The motivation to combine would have been that Sharma uses FSI approach for simulated surgical intervention (Sharma: [0066]), but does not go into detail of using different model/techniques. Tang teaches using different model and 
Regarding Claim 4
Tang teaches biological simulation apparatus according to claim 2, wherein the procedure further includes evaluating a simulation result about each of the plurality of postoperative geometric models in view of a predetermined reference and arranging and displaying the plurality of virtual operations in view of the evaluation results (Tang: Fig.21(a)-(c), Fig.18(a)-(b) [0033]).
Relevent Prior Art of Record
(NPL) Toshiaki Hisada and Takumi Washio, "Numerical Study Related to Fluid Structure Interaction Simulation Method of Aortic Valve", The Japan Society for Industrial and Applied Mathematics, Vol. 16, No. 2, pp. 36-50, 2006 - The strongly-coupled fluid-structure interaction analysis method using the ALE finite element method is a powerful solution. If, however, this analysis method is applied to structures such as the heart valves that deform in a complex manner and perform opening and closing movements, a failure of the fluid mesh occurs. This paper describes a solution to solve interaction problems using a fluid mesh that is independent of deformation of the valves.
---- This page is left blank after this line ----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, February 12, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mathematical Considerations for Fluidstructure Interaction Simulation of Heart Valves
        Toshiaki Hisada, Takumi Washio; Bulletin of the Japan Society for Industrial and Applied Mathematics 2006 Volume 16 Issue 2 Pages 142-156; https://doi.org/10.11540/bjsiam.16.2_142
        
        2 Mathematical Considerations for Fluidstructure Interaction Simulation of Heart Valves
        Toshiaki Hisada, Takumi Washio; Bulletin of the Japan Society for Industrial and Applied Mathematics 2006 Volume 16 Issue 2 Pages 142-156; https://doi.org/10.11540/bjsiam.16.2_142